Citation Nr: 1409549	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-05 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at LMH on September 30, 2010.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Murfreesboro, Tennessee.


FINDINGS OF FACT

1. The appellant presented to the emergency room and received treatment at LMH on September 30, 2010.

2. The appellant is not currently service-connected for any disabilities. 

3. The appellant is not currently a participant in a VA vocational rehabilitation program.

4. The evidence does not show that the treatment the appellant received at LMH on September 20, 2010 was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.

5. A VA facility was feasibly available at the time he sought treatment at LMH; the evidence does not show that an attempt to use the VA facility would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at LMH on September 30, 2010 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

The Veteran was sent a VCAA letter advising him of the information necessary to substantiate his claim as well as notifying him of all relevant procedure and appellate rights.  The Board observes that the copy of this letter associated with the claims file is undated.  While it is unclear whether the VCAA letter was sent prior to the initial adjudication of the claim, it is clear that the appellant was notified or aware of the criteria necessary to substantiate his claim based on his argument in his notice of disagreement.  In his notice of disagreement, he argued that his condition was emergent and that VA facilities were not feasibly available on September 30, 2010, the two bases on which the VAMC denied his claim.  Hence, the appellant has demonstrated an awareness of the evidence necessary to substantiate a claim for reimbursement or payment of unauthorized medical expenses.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in content or timing of the notice was cured by actual knowledge on the part of the appellant, and was, thus, not prejudicial.  Id.  Further, the VAMC has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.

The appellant seeks payment of or reimbursement for unauthorized medical expenses for emergency room treatment received on September 30, 2010 when he sought treatment at LMH for blood in his urine.  He contends that his condition was emergent because of the amount of blood in his urine.  He asserts that the nearest VA medical facility was 90 minutes or 65 miles from his home and not feasibly available.  See notice of disagreement dated December 2010 and substantive appeal dated March 2011.

The Board observes that 38 U.S.C.A. §§ 1703, 1725, and 1728 address reimbursement or payment of unauthorized medical expenses.  However, 38 U.S.C.A. § 1703 does not apply to the appellant's claim because he does not have any service-connected disabilities.  Under 38 U.S.C.A. § 1728, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49.  Consequently, since the appellant does not have a service-connected disability and since the evidence does not show that he is participating in a rehabilitation program, he is not entitled to reimbursement of medical expenses under 38 U.S.C.A. § 1728.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2013).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board points out that, effective October 10, 2008, portions of the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See the Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1728 to provide the same definition of the term "emergency treatment" as in 38 U.S.C.A. § 1725(f)(1).  The definition of emergency treatment, in pertinent part, means medical care or services rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B).  The new law also amends 38 U.S.C.A. § 1725 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to "shall."

Additionally, the existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.1002.  Under the provisions of 38 C.F.R. § 17.53 (2013), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2013).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c).

At issue is whether the appellant's condition on September 30, 2010 was emergent and whether VA or Federal facilities were feasibly available.  The appellant has indicated that he urinates via self-catheterization and that while urinating on September 30, 2010, his catheterization bag filled with bloody urine.  See substantive appeal and notice of disagreement.  He reported that the nearest VA facility is located in Nashville, Tennessee, 65 miles from his home, and that it takes approximately 90 minutes for him to drive to this facility.  Id.  He said he did not drive to Nashville on September 30, 2010 because he feared he might become faint or pass out while driving due to the blood loss.  Since his wife was out of town and no one else was available to drive him to the Nashville VAMC, he sought treatment at LMH, a private facility.  Id.

The treatment records from LMH show that he reported to the emergency room at 6:31 p.m.  He reported passing bloody urine and having burning and hesitancy when urinating.  He told medical providers that his symptoms had had their onset at 4:30 p.m. and that his most recent catheterization had been completed at 5:30 p.m.  The emergency room medical provider rated his condition as semi-urgent in the triage check box.  He was not treated until 8:06 p.m., approximately 90 minutes after his arrival at the LMH emergency room.  The treatment records show he reported having had similar symptoms with a prior prostate or bladder infection.  He was discharged from LMH at 8:48 p.m. with a diagnosis of prostatitis, cystitis and a prescription.

First, the Board finds that the appellant's condition was not of such a nature that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  The evidence shows he waited two hours from the discovery of his hematuria before reporting to the emergency room.  Once arriving at the emergency room, he was placed in the triage for semi-urgent and waited approximately 90 minutes for treatment.  Further, the appellant told the emergency room physician that he had had similar symptoms with a previous infection, thus he was aware that delay in seeking immediate medical attention would not have been hazardous to life or health.  Based on the appellant's delay in seeking treatment as well as his acknowledgement of having had similar symptoms with a previous infection, the Board cannot find that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.

Second, the Board finds that VA facilities were feasibly available.  The appellant's argument is that the nearest VA facility is 90 minutes from his home.  However, the Board points out that he waited two hours to seek treatment at LMH's emergency room and was not treated until approximately 90 minutes after his arrival.  In that time he could have driven to the Nashville VAMC for treatment.  Regarding his fear of passing out while driving due to blood loss, none of the emergency room records from LMH show that he reported symptoms of fatigue, drowsiness, lightheadedness or episodes of fainting.  Under these circumstances, the Board finds that VA facilities were feasibly available and that there was no attempt by the appellant to use them on September 30, 2010.

Based on the foregoing, the Board finds that the claim for payment of unauthorized medical expenses the appellant incurred for treatment at LMH on September 30, 2010 must be denied as his treatment was non-emergent and VA facilities were feasibly available.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at LMH on September 30, 2010 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


